Citation Nr: 1705033	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar herniated nucleus pulposus L5-S1.

2. Entitlement to service connection for a left knee disability, to include as secondary to the service-connected lumbar herniated nucleus pulposus L5-S1.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's service connection claims for a left hip disability and a left knee disability.  The Veteran disagreed with that decision and perfected this appeal.

The Board notes that the Veteran filed a substantive appeal for his service-connection claim for a hernia disability.  See VA Form 9 dated July 2016.  As that appeal has not yet been certified to the Board, the Board does not have jurisdiction to address that matter.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the diagnosed left knee patellofemoral pain syndrome was caused by his service-connected lumbar spine disability.


CONCLUSION OF LAW

The evidence is in equipoise as to whether the Veteran's diagnosed left knee condition is related to his service-connected lumbar spine disability.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's service-connection claim for his left knee, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

The Veteran avers that he has a current left knee disability that is directly related to his service-connected lumbar spine disability.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. §  3.310 is applicable to the claim on appeal.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Upon entry into service, the Veteran reported having knee swelling 10 to 12 years prior; however, there were no knee issues at that time.  Upon entrance examination, the Veteran's knees were clinically normal.  See Report of Medical History and Report of Medical Examination dated August 7, 1981.  Throughout service, the Veteran periodically reported issues with both knees; bilateral crepitus and tenderness were noted.  See Service Treatment Records dated September 19, 1981 and October 31, 1984.  Upon discharge, the Veteran's knees were noted as clinically normal.  See Report of Medical History and Report of Medical Examination dated June 1, 1985.  

Post-service treatment records demonstrate that the Veteran first began to report left knee pain in 2009.  He indicated that he has had left knee pain for quite some time, but it had recently worsened.  See VA Treatment Record dated September 30, 2009. 

The Veteran was afforded a VA examination in May 2016.  At that time, the clinician diagnosed patellofemoral pain syndrome of the left knee.  Upon examination and review of the record, the examiner opined that the Veteran's left knee diagnosis was less likely than not related to his service-connected lumbar spine disability.  He reasoned that the fact that the Veteran's low back pain radiates to his left lower extremity does not, in and of itself, lead to problems with the knee, especially since they are separate entities.

Also of record is a letter from the Veteran's treating physician.  Dr. J.S.S. reported that although the Veteran's left knee x-ray is negative, his left knee pain is secondary to the lumbar spine disability.  See Letter dated February 15, 2011.  

Given all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's left knee patellofemoral pain syndrome is related to his service-connected lumbar spine disability.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The benefit-of-the-doubt rule is applicable in this case, and the benefit sought on appeal is allowed.


ORDER

Service connection for patellofemoral pain syndrome of the left knee is granted.


REMAND

As for the service-connection claim for a left hip disability, additional development is necessary before appellate adjudication.

In 2009, the Veteran reported seeing a private doctor for pain.  The records from the Veteran's private doctor are pertinent to the issue on appeal and have not yet been associated with the claims file.  Upon remand, the RO should attempt to obtain the records from the Veteran or obtain authorization from the Veteran to request those records.

In addition, the Veteran was afforded a VA examination in relation to his claim in May 2016.  The examiner opined that the Veteran's left hip diagnosis was not related to his service-connected lumbar spine disability.  However, the examiner did not provide an opinion as to direct service connection.  Although the Veteran avers that his hip condition is related to his lumbar spine, the Board finds that an addendum opinion addressing direct service connection is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that such examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder outstanding records of the Veteran's VA treatment.

2. Ask the Veteran to provide the names and addresses of all health care providers who have treated his left hip.  After acquiring this information and any necessary authorizations, obtain and associate all outstanding pertinent records with the claims file. 

3. Obtain an addendum medical opinion from the May 2016 medical examiner or from another appropriate examiner if he is not available.  The examiner rendering the opinion must review the Veteran's case file.  The need for additional examination is left to the discretion of the examiner.

The examiner is to opine as follows:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left hip condition is caused OR etiologically related to the Veteran's period of service, to include his November 1982 car accident.

b) Is it at least as likely as not that the Veteran's left hip condition is caused OR aggravated beyond the normal progression of the disorder by the Veteran's now service-connected left knee disability.

All opinions must be supported by an adequate rationale, in a typewritten report.

4.  Thereafter, readjudicate the service connection issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided the appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


